SULLIVAN, J.
The question to be decided in this case is whether or not the Common Pleas Court has the power to judicially review, by appellate or error proceedings, the findings of the State Tax Commission with respect to the assessment and collection of taxes.
The Union Mortgage Company made a motion herein to dismiss the petition in error, on the ground that 5611-1 & 2 GC. are unconstitutional in so far as they apply to the filing of a petition in error in the Common Pleas to review the findings and proceedings of the Tax Commission. ■ The Court of Appeals held:
1. The State Tax Commission is administrative only, and has no judicial functions; neither is the Commission quasi or semi-judicial in its nature.
2. If the Common Pleas court would pass on the findings of the Tax Commission as a review court they would change the character of the Commission from an administrative to a judicial body.
3. It therefore is illogical to concede that the Tax Commission is administrative in its nature and then say that the Common Pleas by reviewing its findings clothes it with judiciary character.
4. “Sec. 5611-2 GC., making provision for review of an order of a Tax Commission in an error proceeding”, 111 OS. 59, 2 Abs. 439.
5. Inasmuch, therefore, as the Auditor of State can in no sense be considered as having exercised any judicial function in the premises, and as we have no idea of an appeal except from one cgurt to another, this proceeding must be dismissed for want of jurisdiction, 1 OS. 432.
6. A court is a legal entity which requires for its existence judges. There is no such attribute existing in the State Tax Commission.
7.Therefore, 5611-1 and 5611-2 GC. are unconstitutional in so far as they apply to the power of a Common Pleas Court to a review upon error proceedings in regard to the findings of the State Tax Commission.
Motion sustained.